Citation Nr: 0205589	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  91-51 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disability.  

2.  Entitlement to service connection for the residuals of a 
tonsillectomy.   

3.  Entitlement to an evaluation in excess of 50 percent for 
migraine headaches from February 26, 1991.   

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic photodermatitis, from September 6, 1995 to February 
15, 1999.  

5.  Entitlement to an evaluation in excess of 30 percent for 
chronic photodermatitis from February 16, 1999.

6.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a cyst behind the right ear, from June 23, 
1997 to September 11, 1997.    

7.  Entitlement to an evaluation in excess of zero percent 
for the residuals of a cyst behind the right ear from 
September 12, 1997.   

8.  Entitlement to an effective date prior to February 26, 
1991, for the grant of entitlement to service connection for 
migraine headaches.  

9.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on September 12, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.  He also had numerous periods of active duty 
for training, including from July 11 to 24, 1976; July 16 to 
30, 1977; January 11 to February 10, 1985; and June 16 to 
July 2, 1994.  His decorations include the Combat Action 
Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1996, April 1998, August 1998, 
April 1999, and September 1999 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.    

In a September 2000 decision, the Board determined that 
service connection for a cracked upper left crown for 
purposes of entitlement to VA outpatient dental treatment was 
warranted.  In that decision, the Board also denied the 
appellant's claims for the following: (1) entitlement to 
service connection for an upper respiratory disability, (2) 
entitlement to service connection for the residuals of a 
tonsillectomy, (3) entitlement to an evaluation in excess of 
50 percent for migraine headaches, from February 26, 1991, 
and (4) entitlement to an effective date prior to February 
26, 1991, for the grant of entitlement to service connection 
for migraine headaches.  In addition, the Board further 
determined that the criteria for a 30 percent evaluation for 
chronic photodermatitis, effective from February 16, 1999, 
had been met, and that the criteria for an evaluation in 
excess of 10 percent for chronic photodermatitis prior to 
February 16, 1999, had not been met.  Moreover, the Board 
also determined that the criteria for an increased 
(compensable) evaluation for the residuals of a cyst behind 
the right ear from September 12, 1997, had not been met, and 
that the criteria for a 10 percent evaluation for residuals 
of a cyst behind the right ear, effective from June 23, 1997, 
had been met.  

The appellant subsequently requested reconsideration of the 
September 2000 Board decision.  However, in March 2001, his 
motion for reconsideration was denied.  He then appealed to 
the United States Court of Appeals of Veterans Claims 
(Court).  While this case was pending before the Court, the 
Office of General Counsel for VA, on behalf of the Secretary, 
filed a motion for partial remand and for stay of 
proceedings.  The appellant was notified of the Secretary's 
motion and did not oppose it.  In an Order, dated on December 
11, 2001, the Court granted the Secretary's motion, and that 
part of the Board's September 2000 decision that denied: (1) 
service connection for an upper respiratory disability, (2) 
service connection for the residuals of a tonsillectomy, (3) 
an increased evaluation for migraine headaches from February 
26, 1991, currently evaluated as 50 percent disabling, (4) an 
evaluation in excess of 30 percent for chronic 
photodermatitis from February 16, 1999, (5) an evaluation in 
excess of 10 percent for chronic photodermatitis prior to 
February 16, 1999, (6) an increased (compensable) evaluation 
for the residuals of a cyst behind the right ear from 
September 12, 1997, (7) an evaluation in excess of 10 percent 
for the residuals of a cyst behind the right ear effective 
June 23, 1997, and (8) an effective date earlier than 
February 26, 1991, for a grant of service connection for 
migraine headaches, was vacated.  The case was remanded to 
the Board for compliance with the directives stipulated in 
the motion.  

The Board further observes that in April 2002, the 
appellant's representative, the Disabled American Veterans, 
raised the issue of entitlement to service connection for 
diabetes mellitus, claimed as a residual of exposure to Agent 
Orange.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Although the appellant was treated for upper respiratory 
infections in service, it is not shown that he has a chronic 
upper respiratory disability that is attributable to any 
period of active duty.  

2.  No competent evidence has been submitted relating a 
tonsillectomy to service or to any incident of service 
origin.   

3.  The appellant's service-connected migraine headaches are 
manifested by throbbing pain, nausea, blurred vision, photo- 
and sonophobia, resistance to amelioration by medication, and 
interference with the appellant's work as a mechanic, but an 
exceptional or unusual disability picture is not shown.   

4.  Prior to February 16, 1999, the evidence of record does 
not show that the appellant's service-connected chronic 
photodermatitis was productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.  

5.  From and after February 16, 1999, the evidence of record 
does not show systemic or nervous manifestations or 
exceptionally repugnant disfigurement due to the appellant's 
service-connected photodermatitis.  

6.  The appellant is in receipt of the maximum schedular 
evaluation for his service-connected residuals of a cyst 
behind the right ear, for the period of time from June 23, 
1997 to September 11, 1997; the cystic lesions in the right 
auricular area were recurrently infected prior to excision of 
the cyst on September 12, 1997.    

7.  From and after September 12, 1997, the appellant has some 
elevated cystic lesions in the right post auricular area with 
scarring from recurring cysts as a result of the service-
connected disability, but the service-connected residuals are 
not shown to be currently symptomatic.

8.  The appellant's claim for service connection for 
headaches, as secondary to the service-connected wound of the 
left temple, was received in May 1991; the appellant was seen 
at the VA outpatient clinic on February 26, 1991, when a 
history of chronic headaches was noted.

9.  There is no evidence of a claim for secondary service 
connection for migraine headaches prior to February 26, 1991.   

10.  On September 12, 1997, the appellant underwent excision 
of what were described as benign right earlobe cysts; by 
September 26, 1997, it was noted that he was doing well. 


CONCLUSIONS OF LAW

1.  An upper respiratory disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001).

2.  Residuals of a tonsillectomy were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001).

3.  An evaluation in excess of 50 percent for migraine 
headaches, effective from February 26, 1991, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 
8045, 8100 (2001).   

4.  The criteria for an evaluation in excess of 10 percent 
for chronic photodermatitis, from September 6, 1995 to 
February 15, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.400, 4.118, 
Diagnostic Codes 7806, 7817 (2001).  

5.  The criteria for an evaluation in excess of 30 percent 
for chronic photodermatitis, from and after February 16, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.400, 4.118, Diagnostic 
Codes 7806, 7817 (2001).

6.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a cyst behind the right ear, from June 
23, 1997 to September 11, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.118, Diagnostic Codes 7803, 7804, 7805, 7819 
(2001).

7.  The criteria for an evaluation in excess of zero percent 
for the residuals of a cyst behind the right ear from and 
after September 12, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.400, 
4.118, Diagnostic Codes 7803, 7804, 7805, 7819 (2001).

8.  The criteria for an effective date earlier than February 
26, 1991, for a grant of service connection for migraine 
headaches, as secondary to the service-connected wound of the 
left temple, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5110 (West Supp. 2001); 38 C.F.R. §§ 3.400 (2001).   

9.  The criteria for a temporary total disability evaluation 
for a period of convalescence following surgery performed on 
September 12, 1997, have not been met.  38 U.S.C.A. §§ 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs  with respect to notice and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this regard, in a 
correspondence from the Board to the appellant, dated in 
March 2002, the Board notified the appellant that his appeal 
had been recently transferred to the Board and that as 
provided in the Court's order, he could submit additional 
argument and evidence in support of his appeal.  The Board 
further indicated that if he elected to submit additional 
evidence, it had to be forwarded to the Board within 90 days 
of the date of the letter.  In a March 2002 correspondence 
from the appellant to the Board, the appellant indicated that 
he did not have anything else to submit and requested that 
the Board proceed immediately with the readjudication of his 
appeal after affording his representative the opportunity to 
review and submit additional argument in support of his case.  
In April 2002, the appellant's representative, the Disabled 
American Veterans, submitted a brief in support of the 
appellant's contentions.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant. 38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.




II.  The Service Connection Claims

A.  Factual Background

The appellant's service medical records show that he was seen 
on a number of occasions with complaints referable to his 
tonsils.  When seen on February 12, 1968, it was reported 
that he had tonsillitis and a cold.  His throat was injected 
and there was minimal swelling.  It was noted that the 
appellant wanted to talk to a medical officer regarding a 
possible tonsillectomy.  On January 17, 1969, the appellant 
had a chest x-ray taken which was reported to be negative.  

The records reflect that on January 21, 1969, the appellant 
sought medical treatment and requested a tonsillectomy.  It 
was further reported that he had been scheduled for a 
tonsillectomy in about February 1967, while at Camp 
Pendleton, but that he was sent to Vietnam before the 
operation could take place.  The appellant stated that he had 
been "living on Penicillin VK tabs for almost four years," 
even as a civilian.  He said that his throat had become worse 
since returning from overseas.  Upon examination, it was 
noted that he had large tonsils but no exudate.  When seen at 
the ENT (ears, nose throat) clinic in March 1969, it was 
reported that the appellant was to be scheduled for a 
tonsillectomy after October 1969.  The records show that in 
May 1969, it was noted that the appellant was scheduled for a 
tonsillectomy after October 1969, but that he was being 
discharged in September 1969.  The medical officer indicated 
that an effort would be made to see if the appellant could 
receive an earlier appointment.  According to the records, in 
June 1969, it was reported that the appellant was returning 
to see the medical officer about his tonsillectomy 
appointment.  

The appellant's separation examination, dated in September 
1969, is negative for any complaints or findings of an upper 
respiratory disability and/or the residuals of a 
tonsillectomy.  The appellant's mouth, throat, lungs, and 
chest were all clinically evaluated as normal.  A chest x-ray 
was negative.  The records reflect that on October 15, 1969, 
the appellant was treated at a service dispensary after 
complaining of a cold that he had had for three days.  He was 
treated with Actifed and Robitussin.  

In March 1970, the appellant underwent a VA examination.  At 
that time, his respiratory system was clinically evaluated as 
normal.  The appellant also had a chest x-ray taken which was 
reported to be normal.  In February 1971, the appellant 
underwent a fee-basis examination which was conducted by T.B. 
Tooke, M.D., a private internist.  At that time, Dr. Tooke 
stated that the physical examination was within normal 
limits, and no pertinent complaints or findings were entered.  

On July 19, 1976, while on active duty for training, the 
appellant was treated at an outpatient clinic.  At that time, 
his chief complaints were of a right earache and headaches of 
four days' duration.  Upon physical examination, it was noted 
that the appellant's throat was red and his nose was mildly 
congested.  The diagnosis was otitis externa of the right 
ear.  A VA outpatient treatment record reflects that in 
December 1976, the appellant underwent a physical 
examination.  At that time, his lungs sounded clear on 
auscultation.  The diagnosis was otitis externa.   

In July 1977, while performing active duty for training, the 
appellant was treated for an unrelated disorder at a primary 
care clinic.  At that time, he had a chest x-ray taken which 
was interpreted as showing clear lung fields.  In a letter to 
a private physician, dated in November 1979, W.A. Ferrante, 
M.D., reported that he had recently treated the appellant for 
multiple complaints and that a physical examination was 
pertinently normal.  Dr. Ferrante also noted that a chest x-
ray was normal.  In March 1985, the appellant was 
hospitalized.  At that time, examination of his chest showed 
that his lungs were clear.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status, dated in July 1994, shows that at that time, while 
the appellant was on active duty for training, he was treated 
after complaining of a cold of four days' duration with a 
cough and some congestion.  The appellant gave a history of 
pneumonia, with the last case in 1983.  Upon physical 
examination, it was noted that the appellant was coughing 
productively and was in mild distress.  Possible pneumonia 
was to be ruled out.  Treatment included Erythromycin.  

The appellant's claim for entitlement to service connection 
for an upper respiratory disability was originally received 
on September 6, 1995.  At that time, the appellant contended 
that his condition was incurred while he was stationed in 
Jordan in June 1994, while on active duty with the Louisiana 
Army National Guard.

Outpatient treatment records from the VA Medical Center 
(VAMC) in Shreveport, Louisiana, from March 1990 to December 
1995, show that in December 1993, the appellant was treated 
after complaining of nasal congestion and throat redness.  
The diagnosis was flu with pharyngitis, and the appellant was 
given a flu shot.  The records also reflect that in April 
1995, the appellant was examined and at that time, his lungs 
were clear to auscultation.  According to the records, the 
appellant was seen the following month and at that time, the 
impression was chronic cough secondary to probable reactive 
airway disease.  

The Shreveport VAMC outpatient treatment records also show 
that in August 1995, it was noted that the appellant had 
dyspnea on exertion on one half flight of stairs.  At that 
time, the appellant stated that he had been unemployed for 
two months.  Upon physical examination, his lungs were clear.  
The assessment included reactive airway disease.  The records 
reflect that in December 1995, the appellant was examined and 
at that time, it was noted that his lungs were clear.  

Outpatient treatment records from the Shreveport VAMC, from 
March to October 1996, show that in July 1996, the appellant 
was treated after complaining of chronic otorrhea and 
draining since 1968.  He also complained of a cough and 
postnasal drip.  Following the physical examination, the 
diagnosis was of a subglottic web.   The assessment in the 
ENT clinic a few days later was anterior subglottis with 
anterior shelf and airway obstruction.  The records further 
reflect that in August 1996, the appellant was treated at the 
VA ENT clinic.  At that time, the assessment was intermittent 
cough possibly due to gastroesophageal reflux disease (GERD).  

Outpatient treatment records from the Shreveport VAMC, from 
July 1996 to August 1997, show that in October 1996, the 
appellant was treated at the chest clinic after complaining 
of shortness of breath on exertion and at rest.  At that 
time, he also complained of coughing spells that were 
nonproductive, and reported that he had loss of consciousness 
after coughing.  The appellant stated that he had had these 
symptoms for two and a half years and that his symptoms dated 
back to 1993 when, as a member of the National Guard, he was 
stationed in Jordan for two weeks.  He indicated that while 
he was in the Middle East, he was diagnosed with pneumonia, 
and that since that time, he had had a daily cough that was 
mainly nonproductive.  According to the appellant, his cough 
occurred at rest and could be provoked by hot weather and 
activity.  The appellant revealed that he had not identified 
any palliative maneuvers, and that he had only slight 
improvement following regular use of Albuterol.  He denied 
chest pain and hemoptysis, and denied a history of allergic 
rhinitis.  The appellant noted that he had not been 
previously diagnosed with sinusitis.  According to the 
appellant, his coughing paroxysms could last up to 15 minutes 
and they could occur repeatedly over several hours.  The 
appellant stated that he had postnasal drip one to two times 
a year following upper respiratory infections, but that he 
had not noted further exacerbation of his cough during that 
time.  He complained of heartburn and indicated that he 
experienced retrosternal burning and an occasional bitter 
taste in his mouth.  The appellant again noted that he had 
not experienced waxing or waning degrees of coughing in 
association with his heartburn.  He was on Zantac for 
presumed GERD with decreased heartburn, but there was no 
change in his cough.  According to the appellant, he would 
occasionally wake up with retrosternal burning, dyspnea, and 
wheezing.  The appellant had a 10-pack-year smoking history, 
but had quit more than 20 years previously.  He denied a 
history of deep vein thrombosis or pedal edema, and noted 
that he had no history of childhood respiratory infections or 
asthma.  The appellant gave a history of a 10 and a half 
month tour of duty in Vietnam and indicated that, from the 
ages of 23 to 47, he was a heavy equipment mechanic with 
exposure to diesel fuels, various hydrocarbons and solvents, 
and tear gas.  In addition to GERD, he had a history of 
diabetes mellitus, hypertension, and chronic headaches.  He 
denied a history of snoring, but complained of daytime 
sleepiness.  

Upon physical examination, the examining physician noted that 
the appellant was obese.  The examiner indicated that a 
noncontrast computed tomography (CT) scan, dated in April 
1995, was interpreted as showing basilar increased 
interstitial markings, which were felt to be mild.  The 
examiner also stated that chest x-rays, dated in July 1996, 
were interpreted as showing low lung volumes and bibasilar 
interstitial infiltrate.  According to the examiner, 
laboratory studies showed a negative test for antinuclear 
antibody (ANA); a sedimentation rate that was 12 millimeters 
per hour; and anti-Sjogren A + B that was negative.  The 
impression was chronic cough of unclear etiology with 
multiple possibilities, including asthma, GERD, postnasal 
drip (PND), upper airway abnormality, and parenchymal 
(interstitial) lung disease.   

The Shreveport VAMC outpatient treatment records further show 
that in October 1996, the appellant underwent pulmonary 
function testing.  At that time, it was reported that his 
baseline study was within normal limits.  He underwent 
spirometry both pre- and post exercise along with flow-volume 
loops.  After about ten minutes of exercise, wheezing was 
heard on examination, whereas beforehand his lungs were 
clear.  After the last spirometry, 10 minutes after exercise, 
the appellant was given an Albuterol nebulizer solution.  At 
the end of the respiratory treatment, he developed stridor.  
The stridor terminated prior to the administration of any 
medications.  After several minutes, he again developed 
stridor.  The etiology of the appellant's cough was felt 
likely to be multifactorial and included gastroesophageal 
reflux disease and exercise-induced asthma.  The etiology of 
the stridor was less clear.  One possibility was a reaction 
to the Albuterol or more likely its vehicle (sulfuric acid) 
or laryngeal dysfunction.  

According to the outpatient treatment records from the 
Shreveport VAMC, in December 1996, the appellant was examined 
and exercise-induced asthma was suspected.  The records also 
reflect that in January 1997, the appellant underwent a 
physical examination and the impression was chronic cough 
probably secondary to exercise-induced asthma.  It was noted 
that the appellant was currently on 10 milligrams of 
Prednisone a day.  The examination at that time showed the 
glottis to be within normal limits, with the cords mobile and 
with no edema or erythema.  The epiglottis was within normal 
limits with no erythema.    

In February 1997, the appellant underwent a CT scan of the 
chest.  The CT scan was interpreted as showing mild fibrosis 
with small perihilar areas of central lobar emphysema that 
had not progressed or significantly changed.  No interval 
masses, acute pneumoniae, or effusions were seen.

In August 1997, the appellant underwent a VA examination.  At 
that time, he complained of trouble breathing, snoring, 
indigestion, heartburn, and a feeling that his throat was 
shrinking.  The physical examination showed that the 
appellant had a red uvula, and the larynx showed good vocal 
cord movement.  Upon examination of the appellant's nose, 
there was a deviated nasal septum to the left.  An 
examination of the oral cavity and throat was unremarkable.  
The pertinent diagnoses were deviated nasal septum and 
gastric reflux.

In November 1997, the appellant underwent a VA respiratory 
examination which was conducted by Daniel Mattson, M.D.  At 
that time, Dr. Mattson noted that the appellant's medical 
records had been reviewed and that he was last hospitalized 
in October 1996 with a diagnosis of exercise-induced asthma.  
The appellant had also been hospitalized in July 1996 with 
diagnoses of subglottic lesion, diabetes mellitus, and 
hypertension.  At that time, he apparently underwent a 
laryngoscopy, bronchoscopy, and rigid esophagoscopy.  
Following those procedures, he apparently had an episode of 
laryngospasm and was admitted to the hospital for 
observation.  The pathology report for the biopsy taken at 
the time of the laryngoscopy revealed tissue inadequate for 
diagnosis.  It was reported that the appellant was under 
treatment for a variety of conditions, but apparently was not 
responding to treatment for his obesity.  The appellant 
stated that in 1993, when he was in Jordan, he was exposed to 
dust.  He indicated that he became sick and sought medical 
treatment.  According to the appellant, the examining 
physician thought he might have pneumonia, but no X-rays were 
taken, apparently because the capability was not present.  
The appellant was treated with antibiotics.  He then 
developed coughing and tightness in the chest, and on one 
occasion, he was coughing so hard that he passed out and was 
admitted to a VA Medical Center.  (Apparently that record was 
in Volume I, and only Volume II was available for review.)  

The appellant noted that his current symptoms consisted 
mainly of a daily cough that was nonproductive.  He had 
shortness of breath on exertion and sometimes a feeling of 
tightness and of being short-winded at rest.  The appellant 
stated that he had to stop and rest after going up one flight 
of stairs.  Dr. Mattson indicated that apparently, the 
appellant was not a classic asthmatic, but had been diagnosed 
as having exercise- induced asthma.  According to Dr. 
Mattson, the appellant did not have attacks.  Dr. Mattson 
noted that the appellant had daily coughing and that the 
wheezing occurred at times after exercise.  Dr. Mattson 
further stated that the appellant's principal difficulties 
appeared to be his multiple other diagnoses on top of his 
respiratory problems.  

Upon physical examination, Dr. Mattson noted that the 
appellant was chronically overweight and had been unable to 
lose weight.  The appellant was able to walk a normal speed 
from the waiting room to the examining room without any 
difficulty. Lung fields showed diminished resonance and 
diminished breath sound intensity due to the obese chest 
wall.  The diagnoses included the following: (1) exercise-
induced asthma, (2) subglottic lesion, 1996, (3) 
hypertension, (4) diabetes mellitus, (5) nephrolithiasis, (6) 
obesity, and (7) mixed headaches.  Dr. Mattson noted that he 
could not find any reference to treatment of respiratory 
problems in 1993, while the appellant was in the Persian Gulf 
area.  Nevertheless, Dr. Mattson stated that the appellant's 
symptoms suggested "that that was the onset of his current" 
difficulties, which had been termed by the pulmonary 
physicians as exercise-induced asthma.  It was Dr. Mattson's 
opinion that there was a relationship between the appellant's 
Persian Gulf service and the current exercise-induced asthma.

A VA outpatient treatment record, dated in June 1999, shows 
that at that time, it was noted that the appellant did not 
have any tonsils.   

In July 1999, the appellant underwent a VA ENT examination.  
At that time, the examining physician stated that he had 
reviewed all of the records available to him.  The examiner 
indicated that the appellant had given a history of being 
well until 1994, when he was on active duty for training with 
the National Guard in Jordan.  During that time, he developed 
difficulty breathing with a choking sensation.  The symptoms 
continued despite multiple medications from a number of 
physicians. The symptoms were described as a pressure 
sensation in the hypopharyngeal area with a tightness and a 
feeling as if there was a lump in his throat.  It was 
associated with shortness of breath and a feeling that there 
was something obstructing his airway.  The appellant gave no 
history of nasal congestion, sneezing, or rhinorrhea.  His 
symptoms would occur at any time, but they seemed more common 
at night.  He also had some abdominal pain associated with a 
burning sensation, especially at night.  The appellant had 
been seen on a regular basis in the VA pulmonary clinic and 
had been diagnosed as having reactive airway disease and was 
treated with medications.  He was also diagnosed with GERD 
and was being following in the medical clinic for that.  It 
had been described in the records as being poorly controlled.  
In August 1996, he was suspected of having a subglottic web, 
but none was found on bronchoscopy.  A biopsy of the tracheal 
wall produced insufficient tissue for diagnosis.  The 
remainder of the bronchoscopy was normal.  The VA chest 
clinic sent him for evaluation to the Ear, Nose and Throat 
clinic, where he was seen in March 1999.  A CT scan was 
reported as normal, and the appellant was given some Zyrtec 
for suspected allergic rhinitis.

On nasopharyngeal examination performed with a flexible 
nasopharyngoscope, no lesions were found.  The mouth revealed 
no lesions, and the mucous membranes appeared to be moist and 
normal in appearance.  The tongue had good mobility. There 
was no evidence of any type of restriction or paralysis, and 
the base of the tongue and the rest of the tongue were normal 
to palpation.  No evidence was noted of mass on the tongue or 
piriform sinus area.  The hypopharynx was then examined with 
the aid of a flexible laryngoscope, and the endolarynx 
appeared to be normal, except for erythema in the posterior 
arytenoid area.  There was no evidence that could be 
visualized of any restriction of the vocal cords or in the 
upper trachea.  The neck had normal motion.  There was no 
evidence of organomegaly or masses.

The examiner stated that his examination revealed no apparent 
ENT disease at the present time.  According to the examiner, 
the appellant had been treated in the past for suspected 
allergic rhinitis, but that that did not seem to be currently 
symptomatic.  However, the examiner noted that the history 
and physical examination suggested that the appellant had 
GERD, which could produce a burning sensation in the stomach 
area and some pain in the stomach and lower esophagus with 
the acid entering into the hypopharynx and aspirated into the 
larynx.  According to the examiner, that produced some edema 
and redness of the posterior laryngeal area and caused the 
appellant to have something very similar to reactive airways 
disease.  It would also produce the chronic cough that the 
appellant had had since the onset of his problem.    

In October 2000, the RO received outpatient treatment records 
from the Shreveport VAMC, from April 1997 to October 2000.  
The records show intermittent treatment for the appellant's 
continuing complaints of chest pain and coughing.  The 
records reflect that in January 1998, the appellant underwent 
a stress test after complaining of chest pain while walking 
up stairs.  Following the test, the impression was of a 
normal sestamibi stress test.  The records further show that 
in January 2000, the appellant was treated after complaining 
of coughing and of a sensation of the throat "closing" 
immediately after swallowing.  It was noted that a previous 
modified barium swallow did not reveal the source of the 
throat closing sensation.  It was also noted that the 
appellant exhibited frequent bouts of strong coughing during 
the 25 minute visit.  The assessment was of continued 
coughing and pharyngeal dysphagia symptoms.  

In October 2000, the appellant underwent a VA respiratory 
examination which was conducted by Dr. Mattson.  At that 
time, the appellant stated that in June 1994, he was serving 
with the Louisiana National Guard and was stationed in 
Jordan.  The appellant indicated that during that period of 
time, he was exposed to almost continuous dust which was 
blowing at least 80 percent of the time.  He noted that he 
developed a rash and started having problems breathing.  
According to the appellant, his treating physicians thought 
that he possibly had pneumonia, but that they did not take an 
x-ray.  The appellant revealed that he continued to have 
difficulty breathing and that he had a cough productive of a 
little phlegm.  He stated that he was short of breath on 
exertion and that he wheezed.  According to the appellant, he 
had undergone numerous tests and had been diagnosed with 
possible exercise-induced asthma.  The appellant also gave a 
history of sleep apnea and diabetes.  It was noted that the 
appellant's last chest x-ray, dated in 1999, was within 
normal limits and that previous upper GI series had shown 
gastroesophageal reflux.  

Upon physical examination, Dr. Mattson noted that the 
appellant was obese.  Dr. Mattson further noted that the 
appellant walked normally into the examining room and moved 
on to the examining table and off without any difficulty.  
The appellant displayed essentially no cough during the 
examination and there was no audible wheezing.  Lung fields 
were clear to physical examination with no rales, rhonchi, or 
wheezes.  The heart displayed a regular rate and rhythm 
without murmurs, rubs, or gallops.  P2 was not as loud as A2, 
and there was no dependent edema.  The diagnoses included the 
following: (1) asthma, (2) sleep apnea, (3) diabetes 
mellitus, (4) headaches, (5) obesity, and (6) 
gastroesophageal reflux disorder.  The appellant also 
underwent pulmonary function testing and the testing was 
interpreted as showing a normal spirometry.  

In February 2001, Dr. Mattson, the physician who had 
conducted the appellant's November 1997 and October 2000 VA 
examinations, submitted an addendum to his November 1997 
examination report.  At that time, Dr. Mattson stated that he 
had reviewed two large volumes of the appellant's claims 
file, including statements of treatment from June 16, 1994 to 
July 2, 1994, the November 1997 VA examination report, and 
other medical data.  Based on the available medical data, Dr. 
Mattson concluded that there was no data showing evidence of 
exercise-induced asthma during service and that objective 
data provided no basis to attribute the current exercise-
induced asthma to in-service treatment.  Dr. Mattson noted 
that his opinions were based on the available medical data.   

In January 2001, the RO received outpatient treatment records 
from the Shreveport VAMC, from June 1997 to December 2000.  
The records reflect that in December 2000, the appellant was 
examined and diagnosed with the following: (1) asthma, stable 
on present medication, (2) obstructive sleep apnea, improved 
with continuous positive airway pressure (CPAP), (3) obesity, 
and (4) dyspnea on exertion (DOE), more likely secondary to 
obesity and deconditioning.  


B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).     

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  See also Rose v. West, 11 Vet. App. 169, 171 (1998).     

Service connection may also be granted on the basis of a 
post- service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

To summarize, the appellant states that in June 1994, he was 
stationed in Jordan while serving with the Louisiana National 
Guard.  The appellant contends that during that period of 
time, he was exposed to almost continuous dust which was 
blowing at least 80 percent of the time.  He notes that he 
developed a cough and started having problems breathing.  The 
appellant maintains that after his discharge, he continued to 
suffer from breathing problems and a chronic cough.  It is 
the appellant's contention that his current upper respiratory 
disability is related to his period of active duty for 
training.  In addition, the appellant further maintains that 
during service, he had his tonsils removed.  The appellant 
contends that at present, he suffers from the residuals of 
his tonsillectomy.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his current upper 
respiratory disability is related to his period of active 
duty for training, and that during his period of active 
service, he underwent a tonsillectomy, is not competent 
evidence.  




Upper Respiratory Disability

Although the evidence of record indicates that the appellant 
was seen for a cold in October 1969 and for a cold of four 
days' duration with a cough and some congestion while on 
active duty for training in 1994, there is no convincing 
evidence demonstrating that these were anything other than 
acute and transitory episodes that resolved.  See 38 C.F.R. § 
3.303(b).  There is no continuity of symptomatology since the 
appellant's separation from service in 1969 to show that any 
current upper respiratory disability is related to his first 
period of active duty.  It is notable, moreover, that he gave 
a history of pneumonia, with the last case in 1983, when seen 
while on active duty for training in 1994.  When seen in 
1994, he was coughing productively and was in mild distress.  
Treatment included an antibiotic.  Possible pneumonia was to 
be ruled out.  There is, however, no convincing evidence that 
the appellant acquired a chronic upper respiratory disability 
as a result of his period of active duty for training in 
1994.  Any upper respiratory infection or possible pneumonia 
apparently resolved, as neither was found on subsequent 
examinations.  

The Board notes that a chronic upper respiratory disability 
was not diagnosed following a comprehensive VA ENT 
examination in July 1999.  At that time, the examiner stated 
that it was possible that the appellant had GERD, which could 
produce a burning sensation in the stomach area and some pain 
in the stomach and lower esophagus with the acid entering 
into the hypopharynx and aspirated into the larynx.  
According to the examiner, that produced some edema and 
redness of the posterior laryngeal area and caused the 
appellant to have something very similar to reactive airways 
disease.  It was the examiner's opinion that that would also 
produce the chronic cough that the appellant had had since 
the onset of his problem  The Board is inclined to give this 
opinion considerable weight because it was based not only on 
findings elicited on examination but was also predicated on a 
review of the entire record.  Service connection is not in 
effect for GERD, and it would therefore follow that service 
connection would not be warranted for any chronic cough or 
pseudo reactive airways disease that was a symptom, or 
developed as a consequence of the appellant's GERD.  
Moreover, although it is possible that the appellant simply 
was not experiencing his usual upper respiratory symptoms 
when examined in July 1999, the fact remains that a chronic 
upper respiratory disorder, however diagnosed, is not shown 
to be related to any period of active service.

The only respiratory disability that has been attributed to 
service is the appellant's diagnosed exercise-induced asthma.  
In this regard, the Board recognizes that in the appellant's 
November 1997 VA examination, Dr. Mattson, the examining 
physician, stated that in his opinion, the appellant's 
exercise-induced asthma was related to his Persian Gulf 
service.  However, the Board notes that in February 2001, Dr. 
Mattson submitted an addendum to his November 1997 VA 
examination report, and based on the available medical data, 
Dr. Mattson concluded that there was no data showing evidence 
of exercise-induced asthma during the appellant's service and 
that objective data provided no basis to attribute the 
appellant's current exercise-induced asthma to in-service 
treatment.  Moreover, the Board notes that exercise-induced 
asthma is a disability of the lower respiratory tract, and at 
this time, appears to be an issue that has not yet been 
developed for appellate review.  Therefore, in light of the 
above, it is the Board's determination that an upper 
respiratory disability was not incurred in or aggravated by 
military service.  Accordingly, service connection for an 
upper respiratory disability is denied. 


Residuals of a Tonsillectomy

In the instant case, the Board recognizes the appellant's 
contention that during service, he underwent a tonsillectomy.  
However, the Board observes that upon a review of the 
appellant's service medical records, although the records 
show that the appellant was treated numerous times for 
complaints referable to the tonsils, and that there was an 
apparent belief by treating personnel that a tonsillectomy 
was indicated, the records, nevertheless, show that a 
tonsillectomy was not undertaken.  In addition, the 
appellant's separation examination, dated in September 1969, 
is negative for any complaints or findings of tonsillitis or 
the residuals of a tonsillectomy, and the appellant's mouth 
and throat were clinically evaluated as normal.  Moreover, it 
does not appear that a tonsillectomy was performed 
immediately following service.  

The Board recognizes that the evidence of record shows that 
when the appellant was seen at a VA outpatient clinic in June 
1999, he reportedly had no tonsils.  The record also 
demonstrates that between the appellant's separation in 1969 
and the VA outpatient note in 1999, the appellant had a 
demonstrated post service history of upper respiratory 
problems.  However, what the record lacks, in view of this 
intervening history, is competent medical evidence 
attributing the post service tonsillectomy to the complaints 
and findings noted in service.  Therefore, in the absence of 
any competent medical evidence attributing any current 
residuals of a tonsillectomy to the appellant's period of 
service, the appellant's claim for service connection for the 
residuals of a tonsillectomy must be denied.  


III.  The Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2001).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).   

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

The record shows that the appellant's claims for higher 
evaluations are original claims that were placed in appellate 
status by his disagreement with the initial rating awards.  
In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Entitlement to an evaluation in excess of 
50 percent for migraine headaches

In an August 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
migraine headaches, as secondary to a wound of the left 
temple.  The RO evaluated the appellant's migraine headaches 
under Diagnostic Codes 8045 and 8100 of the rating schedule, 
and assigned a 50 percent evaluation under Diagnostic Code 
8100, effective from February 26, 1991, for the headaches, as 
purely subjective complaints of brain trauma such as headache 
were rated as no more than 10 percent disabling under 
Diagnostic Code 8045.   

Under 38 C.F.R. 4.124a, Diagnostic Code 8100, a 50 percent 
evaluation will be assigned for migraine headaches with very 
frequent completely prostrating prolonged attacks productive 
of severe economic inadaptability.  The 50 percent rating is 
the maximum rating allowable under Diagnostic Code 8100.

The evidence of record since February 26, 1991, shows that 
the appellant has consistently complained of some sort of 
headache occurring everyday.  He has been continuously 
treated for his headaches with a variety of medications that 
have had some ameliorative effect, but only temporarily.  The 
headaches have been variously classified, but they have been 
marked by nausea, blurred vision, photo- and sonophobia, and 
interference with his work as a mechanic for the National 
Guard.

For example, when seen in the VA neurology clinic in February 
1993, the appellant described his headaches as frontal and as 
manifested by throbbing pain.  He indicated that he rarely 
went to work with the headaches and that they often lasted 
for 3 to 4 days.  According to the appellant, he had blurred 
vision associated with the headaches and his medication, 
Elavil, had become less effective.  The assessment was 
tension headaches with a possible migraine component.

The evidence of record confirms that the appellant has used a 
large variety of medications to control his headaches, and 
that his headaches have gradually increased in severity since 
1991.  The evidence reflects that treatment for the headaches 
culminated in injections of Imitrex.

In July 1996, the appellant underwent a VA neurologic 
examination.  At that time, he complained of headaches with 
blurred vision.  It was reported that a computed axial 
tomography (CAT) scan was normal.  It was also reported that 
migraine medicine was started about two years previously.  
The appellant indicated that he usually held off going to the 
emergency room until he could come to the clinic.  He stated 
that the headaches sometimes lasted for a week or two and 
never seemed to go away completely.  According to the 
appellant, the headaches started behind the eyes like a 
pressure behind his eyes.  The appellant noted that he had a 
job, but that he retired a year ago because of his hand.  It 
was reported that the appellant gave himself injections for 
his migraine headaches approximately every other week, or 
sometimes twice a week.  When he was seen by the chief of 
neurology in April with chronic headaches, mixed type, he was 
treated with Imitrex, Sertraline, Amlodipine and Darvocet, 
with no real change in the headache pattern being noted.  He 
had been taking approximately four injections of Imitrex a 
month.  The Sertraline was not helping and was discontinued.  
Upon neurologic examination, the Romberg's test was negative, 
and finger-to-nose testing was performed with good 
coordination.  There was no suggestion of cerebellar 
dysfunction.  The Babinski's and Hoffmann's signs were 
absent.  There were no specific sensory abnormalities, and 
the skull series was normal.

An electroencephalogram conducted by VA in August 1996 was 
within normal limits.

A VA neurologic examination was conducted in March 1998.  At 
that time, the appellant reported that he had a headache 
every three to four days that was localized to the left side 
of his face and head and into his neck.  The appellant 
indicated that he experienced the headaches several times a 
week and that he currently had one.  He said that at times, 
his headaches were very severe.  According to the appellant, 
his headaches were attributed to a concussion he experienced 
in 1968.  Current x-rays of the cervical spine did not show 
any significant abnormality related to the headaches.  Upon 
physical examination, the appellant walked with a normal gait 
with coordinated movements of the extremities.  The Romberg 
test was negative.  Deep tendon reflexes in the extremities 
were generally hypoactive but equal bilaterally.  There were 
no objective neurological findings.  The diagnosis was post 
concussion headaches from history of relatively long 
standing, manifested by recurrent headaches, tending to be 
more present on the left, partially relieved by Imitrex but 
occurring frequently, several times a week and of varying 
duration.

In the instant case, the Board notes that the maximum 
schedular evaluation for migraine headaches is 50 percent.  
There is no provision for a higher evaluation for this 
disability, and no evidence that the disability is more 
appropriately evaluated under another Diagnostic Code.  
Therefore, as the appellant is in receipt of the maximum 
schedular evaluation for migraine headaches under Diagnostic 
Code 8100, the Board has considered possible entitlement to 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  An extraschedular evaluation may only 
be granted in the first instance by officials at the VA 
Central Office listed in the regulation.  Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996).  Those officials are the VA Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
and the Director of the VA Compensation and Pension Service.  
The provisions of 38 C.F.R. § 3.321(b)(1) were provided to 
the appellant and his representative in the statement of the 
case issued in February 2000.  The RO considered entitlement 
to an extraschedular evaluation at that time but determined 
that referral of the issue to the VA Central Office for such 
consideration was not warranted.

Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Due to the nature of the appellant's service-connected 
migraine headaches, some interference with employment is 
foreseeable.  However, the Board notes that the appellant's 
migraine headaches have not resulted during the prosecution 
of his claim in frequent periods of hospitalization.  The 
appellant has indicated that he would hold off going to the 
emergency room for his headaches and would wait until he 
could visit the VA clinic. 

It is undisputed that the appellant's headaches have resulted 
in severe economic inadaptability, as that is one of the 
criteria for the 50 percent evaluation for migraine headaches 
that is currently assigned.  In effect, the schedular 
criteria for the maximum rating for migraine headaches 
subsume that part of extraschedular consideration that calls 
for marked interference with employment.  There does not seem 
to be any meaningful distinction between the two criteria.  
The requirement of severe economic inadaptability appears to 
be a criterion designed to require objective evidence of what 
is a subjective symptom - headache - of an organic disorder - 
migraine.  The VA neurologic examiner noted in April 1996 
that the appellant's headaches generally were not preceded by 
any warnings but that with the headache, he might experience 
blurred vision, facial numbness on the left side, and, at 
times, become diaphoretic and experience nausea, vomiting, 
photophobia, and sensitivity to lights.  It was also 
reported, however, that the neurologic examinations of the 
appellant had always been normal.  Cranial nerve examinations 
had always been normal.  These included examinations of the 
optic fundi and pupillary responses, as well as extraocular 
movements and eyelid function. Although the appellant had 
complained of left facial numbness, no demonstrable 
abnormalities of the fifth cranial nerve had ever been found.  
The rest of the cranial 7 through 12 had been completely 
normal.  Currently, the appellant was thought to be stable.  
There had been no significant response to any of the 
treatments that had been given him for his chronic headache 
syndrome.  It seemed unlikely that any type of prophylactic 
would be beneficial, and the plan was to treat his headaches 
symptomatically as they arose.

Because of the specific rating criteria involved and the 
nature of the appellant's migraine headaches, the Board is of 
the opinion that an extraschedular evaluation is not 
available unless some unique impediment to employment is 
shown, and it is not shown here.  Rather, the record shows 
that the appellant was gainfully employed for many years as a 
mechanic and that he retired medically in the mid-1990's due 
to an unrelated disability.  The record also shows that the 
appellant has a long history of multiple medical problems.  
The diagnoses on VA examination in November 1997 were 
exercise- induced asthma; subglottic lesion, 1996; 
hypertension; diabetes mellitus; nephrolithiasis; obesity; 
and mixed headaches.  It is thus not shown that the service-
connected migraine headaches have, by themselves, resulted in 
the kind of unique interference with employment that would be 
required to warrant extraschedular evaluation in the case of 
a claimant rated at the maximum schedular evaluation under 
Diagnostic Code 8100.

Moreover, as indicated above, the rating schedule is designed 
to compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the rating now assigned.  Based on these considerations, the 
Board finds that the RO did not abuse its discretion in not 
referring this claim to the Director of the Compensation and 
Pension Service for an initial determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

It follows that an increased rating for the appellant's 
service-connected migraine headaches, effective from February 
26, 1991, is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  38 
U.S.C.A. § 5107(b).   

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 50 percent for 
migraine headaches.    


Entitlement to an evaluation in excess of 
10 percent for chronic photodermatitis, 
from September 6, 1995 to February 15, 
1999, and entitlement to an evaluation in 
excess of 30 percent for chronic 
photodermatitis, from February 16, 1999.  

In October 1996, the appellant underwent an examination at 
the VA chest clinic.  At that time, it was noted that he had 
an erythematous rash over the cheeks, forehead, and back of 
the ears and nose, with minimal scaling and no ulcer.

In July 1997, at a VA medical center, the appellant had 
surgical excision of a left shoulder lesion without 
complications.

A VA dermatology examination was conducted in August 1997.  
At that time, the appellant complained that recently, he had 
a large cyst that had ruptured over his right post auricular 
area.  He reported that his face burned when he was in the 
sun.  It was noted that the appellant's face "turned red, 
scales and becomes [sic] erythematous."  On examination, the 
appellant had some elevated cystic lesions in the post 
auricular areas, bilaterally, and some scarring was present 
from old cysts.  The face was clear at the time of 
examination.  The diagnoses included the following: (1) 
chronic retroauricular cysts, and (2) history of 
photodermatitis of the face, nonspecific.

In July 1998, the appellant was treated at the VA dermatology 
clinic.  At that time, it was noted that he had erythema and 
telangiectasis on the face and scalp without keratosis.  In 
September 1998, the appellant was again seen in the 
dermatology clinic.  At that time, it was noted that he had 
an erythematous face with papules.  The assessment was 
actinic skin damage.

When seen in the dermatology clinic in December 1998, the 
appellant had diffuse actinic keratoses on the face and 
temporoparietal scalp and ears, and circular erythema and 
scaling of the bilateral wrists.  The diagnoses were actinic 
keratoses and dermatitis of the bilateral wrists.

In February 1999, a fee basis VA examination was conducted by 
a private physician, Clint Jones, M.D., who was a 
dermatologist.  At that time, Dr. Jones stated that the 
appellant had chronic photodermatitis with significant 
pruritus and pain, and chronic actinic damage with multiple 
actinic keratoses forming in areas of sun exposure.  This 
included his face, neck, upper anterior chest, and arms and 
hands, and covered about 20 percent of his body surface.  The 
appellant indicated that his dermatitis began when he was in 
Jordan in 1994 and had continued to the present.  Dr. Jones 
noted that it appeared that the appellant had developed a 
chronic photosensitivity reaction with the differential 
diagnosis, including polymorphous light eruption, phototoxic 
or photoallergic drug reaction, or cutaneous lupus 
erythematosus.  Dr. Jones further reported that drug 
substitution should be considered, as the veteran was taking 
antihypertensives and other medications that could be 
photosensitizers.  According to Dr. Jones, the appellant's 
dermatitis covered about 20 percent of his body surface and 
he recommended that the appellant severely limit his sun 
exposure.

In an April 1999 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
chronic photodermatitis.  At that time, the RO assigned a 10 
percent disabling rating under Diagnostic Codes 7806 and 
7817, effective from September 6, 1995.  

Under Diagnostic Code 7817, dermatitis exfoliativa is 
evaluated as for eczema under Diagnostic Code 7806.  As with 
eczema, the evaluation will depend upon the location and 
extent of the disease and the repugnant disfigurement or 
other disabling characteristics of the manifestations of the 
disease.

A 10 percent evaluation for eczema requires exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The fee-basis dermatology examination conducted on February 
16, 1999, established that the appellant's service-connected 
skin disorder was extensive, covering some 20 percent of his 
body surface.  It was stated that the photodermatitis was 
accompanied by significant pruritus and pain, as well as by 
chronic actinic damage.  Therefore, in a September 2000 
decision, the Board concluded that the criteria for a 30 
percent evaluation for chronic photodermatitis, effective 
from February 16, 1999, had been met. 

In the instant case, it is the Board's determination that 
from September 6, 1995 to February 15, 1999, the evidence of 
record does not show that the appellant's service-connected 
chronic photodermatitis was productive of constant exudation 
or itching, extensive lesions, or marked disfigurement.  In 
this regard, the Board notes that although the appellant 
reported in February 1999 that his dermatitis began while he 
was serving in Jordan in 1994, the evidence of record does 
not establish the extensive nature of the lesions prior to 
the fee-basis examination of February 16, 1999.  Rather, 
there was a showing primarily of the involvement of an 
exposed surface (the face, scalp, and wrists) with some 
exfoliation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for chronic photodermatitis, from 
September 6, 1995 to February 15, 1999.

Additionally, the Board is of the opinion that effective from 
February 16, 1999, the current manifestations of the 
appellant's service-connected skin disorder are consistent 
with the criteria for a 30 percent evaluation under 
Diagnostic Code 7806.  However, it is also the Board's 
opinion that the criteria for a 50 percent evaluation are not 
met or more nearly approximated because systemic or nervous 
manifestations or exceptionally repugnant disfigurement 
is/are not demonstrated.  Therefore, in light of the above, 
it is the Board's determination that from and after February 
16, 1999, the evidence of record does not show systemic or 
nervous manifestations or exceptionally repugnant 
disfigurement due to the appellant's service-connected 
chronic photodermatitis.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for chronic 
photodermatitis from and after February 16, 1999.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected chronic photodermatitis, some interference 
with employment is foreseeable.  However, the record does not 
reflect frequent periods of hospitalization because of the 
service- connected disability in question or interference 
with employment to a degree greater than that contemplated by 
the regular schedular standards.  Thus, the evidence of 
record does not reflect any factor which takes the appellant 
outside of the norm, or which presents an exceptional case 
where his currently assigned 30 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. at 589.  The Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for chronic photodermatitis, from September 6, 
1995 to February 15, 1999.  In addition, the Board further 
finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 30 percent for chronic 
photodermatitis, from and after February 16, 1999.    


Entitlement to an evaluation in excess of 
10 percent for the residuals of a cyst 
behind the right ear from June 3, 1997 to 
September 11, 1997, and entitlement to an 
evaluation in excess of zero percent for 
the residuals of a cyst behind the right 
ear from September 12, 1997.  

In August 1997, the appellant underwent a VA dermatology 
examination.  At that time, he gave a history of developing 
cysts in the retroauricular areas in 1968.  The appellant 
stated that on one occasion, he had lesions frozen and then 
scrapped and cleaned out.  According to the appellant, on 
another occasion, he had areas incised and drained.  The 
appellant noted that recently, he had a large cyst that 
ruptured over his right post-auricular area.  Upon physical 
examination, it was noted that the appellant had some 
elevated cystic lesions in the post-auricular areas, 
bilaterally.  There was some scarring present from old cysts.  
The appellant's face was clear.  The diagnosis was 
retroauricular cysts, chronic.  

Outpatient treatment records from the Shreveport VAMC, from 
July 1996 to August 1997, show that in August 1997, the 
appellant was treated at the ENT clinic.  At that time, it 
was reported that he had a history of a sebaceous cyst behind 
the right earlobe that had spontaneously burst and 
subsequently healed, with a "knot" behind the right ear.  
The appellant indicated that he wanted the cyst excised.  
Upon physical examination of the right earlobe, a small 
posterior cystic growth was noted.  There was no erythema or 
evidence of current infection.  The impression was sebaceous 
cyst of the right earlobe, which was scheduled to be excised.  
The records reflect that in September 1997, the appellant 
underwent excision of what were described as benign earlobe 
cysts.  The assessment was cystic earlobes, status post 
excision with chronic recurrent infection.

In an April 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of a cyst behind his right ear.  At that time, 
the RO stated that the appellant's service medical records 
showed that in June 1969, he was treated and diagnosed with a 
cyst behind his right ear.  According to the records, he 
subsequently underwent incision and drainage.  The RO 
indicated that the evidence of record showed that following 
the appellant's discharge, he suffered from chronic 
retroauricular cysts.  The RO assigned a zero percent 
disabling rating under Diagnostic Codes 7805 and 7819, 
effective from June 23, 1997.  

Under Diagnostic Code 7819, benign, new skin growths are 
evaluated as for scars or as for eczema, dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestation.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2001).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for superficial scars that are poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Diagnostic Code 7805 allows scars to be 
rated depending on the nature of any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).

The evidence of record shows that the appellant's cystic 
lesion behind the right ear was clearly symptomatic prior to 
the excision on September 12, 1997.  Therefore, in a 
September 2000 decision, the Board concluded that the 
criteria for a 10 percent evaluation for the residuals of a 
cyst behind the right ear, had been met.  At that time, it 
was the Board's determination that a 10 percent evaluation 
was warranted under Diagnostic Code 7803 for the right cystic 
lesion prior to excision because recurrent infection was 
clearly shown.  The 10 percent evaluation was effective from 
June 23, 1997, the effective date of the grant of service 
connection for the residuals of cysts behind the right ear.

In the instant case, the appellant is in receipt of a 10 
percent disabling rating for his service-connected residuals 
of a cyst behind the right ear, from June 23, 1997 to 
September 11, 1997.  The 10 percent rating is the maximum 
rating assignable under Diagnostic Codes 7803 and 7804, so 
there is no remaining benefit to be had under those codes.  
In addition, there is no evidence of record showing that the 
appellant's service-connected residuals of a cyst behind the 
right ear are causing any associated limitation of function 
in that area of his body.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Therefore, it is the Board's determination that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the residuals of a cyst behind the 
right ear, from June 23, 1997 to September 11, 1997.  

Additionally, the Board notes that despite the appellant's 
history of recurrent infections of the right auricular area, 
symptomatic scarring of the area or other residuals of 
recurrent cystic infection have not been shown on the 
numerous subsequent occasions that the appellant has been 
treated at the VA ENT or dermatology clinics, where he has 
received treatment for a variety of complaints, pertinently 
including skin lesions.  Thus, there is no indication that 
since his surgery on September 12, 1997, the appellant has 
experienced chronic recurrent infection as a result of cystic 
lesions of or behind the right earlobe.  In addition, there 
is also no evidence of record showing that the appellant's 
surgical scar is tender and painful on objective 
demonstration, or that the lesions or the surgery have/has 
resulted in any functional limitation of an affected body 
part.  Therefore, in light of the above, the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess of zero percent for the residuals of a 
cyst behind the right ear from and after September 12, 1997.   

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath, 1 Vet. 
App. at 589.  The Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for the residuals of a cyst behind the right ear 
from June 23, 1997 to September 11, 1997.  In addition, the 
Board further finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of zero percent 
for the residuals of a cyst behind the right ear, from and 
after September 12, 1997. 


IV.  The Claim for an Earlier Effective Date

The appellant essentially contends that he is entitled to an 
earlier effective date for the grant of service connection 
for migraine headaches.  He maintains that service connection 
should be established from the date of his separation from 
service in 1969 because he has been continuously treated by 
VA for headaches since then.

The record shows that the appellant's initial claim for 
service connection for headaches was received in January 
1970.  At that time, the appellant claimed that he had severe 
tension headaches that had been incurred in service.  On VA 
examination in March 1970, he indicated that he had received 
a concussion from a shell blast and was dazed but not 
rendered completely unconscious.  According to the appellant, 
he was subsequently seen at an aid station where he remained 
for about a week, and was then returned to general duty.  The 
appellant complained that at present, he had pressure around 
the eyes and that he experienced a bitemporal headache 
approximately once a week.  However, no psychiatric or 
neurologic disease was diagnosed upon neuropsychiatric 
examination.  The calvarium appeared normal on skull films.  
An electroencephalogram (EEG) was felt to be within normal 
limits.

In a July 1970 rating decision, the RO denied the appellant's 
claims for service connection for tension headaches, and for 
service connection for the residuals of a concussion.  In 
February 1971, a VA fee-basis examination was conducted.  
Following the physical examination, the examining physician 
stated that it was his opinion that the appellant's headaches 
were a result of nervous tension because there was no 
evidence of any organic disorder.  In April 1972, the 
appellant testified before the Board that he experienced 
headaches from the back of his head down into the neck, and 
that he also felt pressure building up behind his eyes and 
pushing them outwards.  The appellant further stated that 
sometimes he would just get individual symptoms, such as 
blurred vision, pressure behind the eyes, or headache, and 
that sometimes he would get all of those symptoms together.  
In a May 1972 decision, the Board denied service connection 
for psychiatric and eye disabilities.

In a December 1971 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for a 
shell fragment wound of the left side of the head, with no 
residuals.  Although the appellant subsequently submitted an 
entry from his active duty for training medical records, 
dated July 19, 1976, which showed that he was seen on that 
date with complaints of right earache and headache of four 
days' duration, only right otitis externa, for which service 
connection was later granted, was diagnosed.

In December 1988, the appellant underwent a VA examination.  
At that time, he reported that he was currently being treated 
for headaches at the Shreveport VAMC.  However, the Board 
notes that service connection was not claimed at that time.   

The appellant's claim for service connection for migraine 
headaches was received by the RO in May 1991.  In his claim, 
the appellant reported that he had been seen for headaches on 
numerous occasions while on active duty, and that he had 
received treatment for the condition at the Shreveport VAMC 
for a number of years.  He said that that facility had 
diagnosed the condition as post concussion headaches.

VA outpatient treatment records received in connection with 
the reopened claim showed that the appellant was seen on 
February 26, 1991, for refill of medications and that chronic 
headaches were noted at that time.  In March 1998, the 
appellant underwent a VA examination.  Following the physical 
examination, the diagnosis was post concussion headaches.  It 
was the examining physician's opinion that the appellant's 
headaches appeared to be related to service.  In an August 
1998 rating decision, the RO granted the appellant's claim of 
entitlement to service connection for migraine headaches 
secondary to a wound of the left temple in service, and 
assigned a 50 percent disabling rating, effective from 
February 26, 1991.  

In previous remands and in its subsequently vacated August 
1994 decision, the Board treated the appellant's claim as one 
for service connection on a secondary basis under 38 C.F.R. § 
3.310(a).  In effect, the claim for service connection for 
headaches was treated as a claim for service connection for 
migraine headaches secondary to service-connected disability 
because the appellant claimed that his headaches were a 
product of a concussion he sustained in service.  This claim 
was received in May 1991.

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400.  In granting 
the benefit from the date of treatment in February 1991, the 
RO assigned an effective date that benefited the appellant 
beyond the technical requirements of the law.  This is 
because it is the "unequivocal command" of 38 U.S.C.A. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefor.  Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 120 
S. Ct. 1270 (2000).

Although the appellant contends that he was treated for 
headaches for many years following service, the fact remains 
that a claim for secondary service connection was not 
received until 1991.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (a written claim must be filed in order for 
any type of VA benefit to accrue or be paid).  The fact that 
the RO chose to construe the appellant's May 1991 claim as a 
claim for secondary service connection for migraine headaches 
and to establish the February 1991 date of treatment for 
migraine headaches as the effective date for service 
connection does not overcome the evidence of record, which 
does not reveal a claim, even an informal one, for secondary 
service connection for migraine headaches prior to the 
effective date for service connection now assigned.  Although 
any communication or action indicating an intent to apply for 
one or more benefits administered by VA "may be considered 
an informal claim," 38 C.F.R. § 3.155(a), even an informal 
claim for service connection "' must identify the benefit 
sought.'"  Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(Court's emphasis quoting § 3.155(a)).

Moreover, "the mere presence of the medical evidence [in the 
record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Id.  
The United States Court of Appeals for Veterans Claims has 
recently emphasized this point: "[T]he effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection 
[between a claimed disorder and a service-connected 
disorder], but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
[Case citations omitted] Furthermore, because the appellant 
had not been granted service connection for his anxiety 
disorder, the mere receipt of medical records cannot be 
construed as an informal claim."  Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Thus, the fact that the appellant was 
treated for headaches long before he was service connected 
for them does not warrant an effective date for secondary 
service connection retroactive to that time.

This is true even if the informal claim received in May 1991 
had been construed as a claim for service connection on a 
direct incurrence basis, as service connection for headaches 
as an organic disorder had previously been denied on that 
basis and that determination had not been appealed.  The 
determination had therefore become final.  38 U.S.C.A. § 7105 
(West 1991).  Under governing law, the effective date for a 
grant of service connection on the basis of the receipt of 
new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  A claimant 
may not receive an effective date earlier than the date of 
his application to reopen his claim.  Smith v. West, 11 Vet. 
App. 134, 138 (1998); see Waddell v. Brown, 5 Vet. App. 454, 
456 (1993) (effective date for reopened claim cannot be the 
date of the original claim).

It follows that the claim of entitlement to an effective date 
earlier than February 26, 1991, for a grant of service 
connection for migraine headaches must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue. 38 U.S.C.A. § 5107(b).


V.  The Claim for a Temporary Total Rating 

A temporary total disability rating may be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30 (2001).

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post- 
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).  

Outpatient treatment records from the Shreveport VAMC, from 
June 1997 to December 2000, show that on September 12, 1997, 
the appellant underwent excision of what were described as 
benign right earlobe cysts.  The assessment was cystic 
earlobes, status post excision with chronic recurrent 
infection.  The appellant was given wound care instructions 
and was told to return to the clinic on September 26, 1997.  
The records reflect that on September 26, 1997, the appellant 
underwent a follow-up examination.  The Board notes that the 
September 26, 1997 treatment record is mostly illegible.  
However, the pertinent treatment record does show that the 
appellant was status post right "cyst" and had undergone an 
incision and drainage (I & D) on September 12, 1997.  It was 
also noted that the appellant was doing well.  The remaining 
outpatient treatment records are negative for any further 
reference to any required care or convalescence associated 
with the September 1997 procedure. 

After carefully reviewing the relevant evidence of record, 
the Board finds that the requested total rating for 
convalescence is not warranted.  In this regard, the Board 
recognizes that although the appellant contends that 
following his September 1997 procedure, he underwent two 
follow-up visits, only one follow-up visit is of record.  
Moreover, the Board also observes that the one follow-up 
treatment record which has been associated with the claims 
file, dated on September 26, 1997, although it is mostly 
illegible, it does show that the appellant was doing well 
status post-excision.  In addition, as stated above, the 
remaining outpatient treatment records are negative for any 
further reference to any required care or convalescence 
associated with the September 1997 procedure.  

In light of the above, it is the Board's determination that 
there is no medical evidence which suggests that the 
appellant required at least one month of convalescence for 
his September 1997 surgery or which suggests that he 
otherwise meets any of the criteria listed in 38 C.F.R. § 
4.30(a)(1), (2) or (3).  Therefore, the Board concludes that 
the preponderance of the evidence is against the assignment 
of a total disability evaluation for convalescence following 
surgery performed on September 12, 1997.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for an upper respiratory 
disability is denied.  

Entitlement to service connection for the residuals of a 
tonsillectomy is denied.  

Entitlement to an evaluation in excess of 50 percent for 
migraine headaches from February 26, 1991, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
chronic photodermatitis, from September 6, 1995 to February 
15, 1999, is denied. 

Entitlement to an evaluation in excess of 30 percent for 
chronic photodermatitis from February 16, 1999, is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a cyst behind the right ear, from June 23, 1997 
to September 11, 1997, is denied.  

Entitlement to an evaluation in excess of zero percent for 
the residuals of a cyst behind the right ear from September 
12, 1997, is denied. 

Entitlement to an effective date prior to February 26, 1991, 
for the grant of entitlement to service connection for 
migraine headaches, is denied.  

Entitlement to a temporary total rating based on 
convalescence from surgery performed on September 12, 1997, 
is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

